Citation Nr: 0110458	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-06 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for aortic 
insufficiency secondary to congenital aortic valve 
abnormality.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran has active service from April 1976 to November 
1982.

The veteran filed his original claim for service connection 
for a heart disorder in February 1984.  The veteran's 
contention was that his heart disorder pre-existed service, 
but was aggravated by service.  The claim was denied by a 
rating decision dated in May 1984 and the veteran was advised 
of his procedural and appellate rights in June 1984.  

In a 1985 letter, the veteran made reference to treatment by 
VA doctors at an unidentified place and date.  Accordingly to 
the veteran, the physicians expressed disbelief that the 
veteran was permitted to enter service with his preexisting 
heart condition.  They further believed that lifting, 
"stress, " and working hard caused his condition to become 
worse. 

In June 1997, the veteran filed a request to reopen his claim 
for service connection for a heart disorder.  He reported 
treatment in 1983 at a VA facility in Salt Lake City and from 
1990 to the present at a VA facility in Honolulu.  By letter 
in June 1997, the regional office (RO) advised the veteran 
that the May 1984 rating decision that denied his claim was 
final and that he would have to submit new and material 
evidence that his condition arose in or became worse because 
of his military service to reopen his claim.  In November 
1997 the RO advised the veteran that because he did not send 
in statements from doctors who treated him during or shortly 
after his separation from military service, his request to 
reopen his claim was denied.  The veteran was also given his 
notice and appellate rights at that time.  The record does 
not reflect that the veteran sent in any evidence between 
June and November 1997.  

The veteran requested to reopen his claim again in April 1998 
and requested the Department of Veterans Affairs (VA) obtain 
his medical records from three VA medical centers.  The 
veteran expressly indicated in his April 1998 statement that 
he was applying to reopen his claim.  Accordingly, the Board 
of Veterans Appeals (Board) does not find this communication 
constitutes a notice of disagreement with the November 1997 
determination.


FINDINGS OF FACT

1.  A claim for service connection for aortic insufficiency 
secondary to congenital aortic valve abnormality was denied 
by a May 1984 rating decision.

2.  The evidence submitted since the unappealed May 1984 
rating decision is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision that denied service 
connection for aortic insufficiency secondary to congenital 
aortic valve abnormality is final.  38 U.S.C.A. § 4005(c) 
(1982); 38 C.F.R. § 19.192 (1983).

2.  Evidence since the May 1984 rating decision wherein the 
regional office (RO) denied the claim for service connection 
for aortic insufficiency secondary to congenital aortic valve 
abnormality is not new and material, and the claim for 
service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), it was held 
"in order to reopen a previously and finally disallowed 
claim . . . there must be 'new and material evidence 
presented or secured' . . . since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 1991 
& Supp. 2000).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In other 
words, the recent legislative change eliminating the concept 
of a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.  Moreover, it was 
also held that a claim for service connection was "well 
grounded" when three basic elements are satisfied with 
competent evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, supra.  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

It has been further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The veteran's original claim for service connection for 
aortic insufficiency secondary to congenital aortic valve 
abnormality was denied in May 1984 based on three factors: 
(1) service medical records are negative (2) the first 
diagnosis of a heart disorder was made more than one year 
following the veteran's separation from service, and (3) the 
heart disorder is congenital and unsymptomatic.  The record 
prior to the 1984 rating determination included service 
medical records, a VA medical certificate dated in January 
1984, and a hospital summary dated in February 1984 from Salt 
Lake City VA Medical Center (MC), Utah.  The service medical 
records consisted of an enlistment examination completed in 
April 1976, a medical history dated in February 1982 and 
dental records, which were all negative for diagnosis, 
complaint or treatment of a heart disorder or abnormality.  
The VA medical certificate reflected a diagnosis of aortic 
insufficiency secondary to congenital aortic valve 
abnormality.  The VA hospital summary reflects that a cardiac 
catheterization was performed in February 1984.  Based on the 
preliminary catheter report, the cardiology consultant(s) 
concluded that cardiac surgery was not indicated at that 
time.
  
The veteran did not appeal the May 1984 rating decision and 
it became the last final denial under Evans v. Brown, supra.  
Since the May 1984 rating decision the veteran identified and 
the RO obtained outpatient records from VA Medical Centers at 
Honolulu, Hawaii, Reno, Nevada and Salt Lake City, Utah.  The 
records cover the period from February 1984 through March 
1998 and reflect treatment for the veteran's heart disorder.  
The veteran also submitted service medical records consisting 
of an enlistment physical examination dated April 1976 and 
dental treatment records dated from January 1977 to February 
1982.  The veteran further submitted a one page handwritten 
letter signed by Dr. J.L., Jr. and Dr. D.F., which states the 
veteran's current diagnosis (congenital aortic insufficiency) 
and restrictions on activity.

II.  Analysis

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  
it was not of record at the time of the 
last final disallowance of the claim and 
is not merely cumulative of evidence of 
record; (ii) it is probative of the 
issue at hand; and if it is 'new' and 
'probative' (iii) it is reasonably 
likely to change the outcome when viewed 
in light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will 
have on the outcome of the veteran's 
claim; it requires that 'there must be a 
reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both old and new, 
would change the outcome.' (citations 
omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] 
definition was not to require the 
veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's 
claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board first notes that the service medical records 
submitted by the veteran are duplicates of those contained in 
the record prior to May 1984.  The Board therefore finds 
these records are redundant.  The medical statement signed by 
the civilian physicians is likewise cumulative and redundant 
because they merely repeat a diagnosis that was already of 
record in May 1984.  The Board also concurs with the RO's 
determination that the VA outpatient records reflecting 
treatment from February 1984 to March 1998 are not new.  
These VA outpatient records merely show the continued 
presence of the veteran's disability since May 1984.

The RO provides the veteran with the provisions of § 3.156 in 
its January 2000 statement of the case.  Prior thereto, the 
RO advised the veteran in its January 1999 rating decision 
and by letters dated in June 1997 and November 1997, of the 
type and substance of evidence needed to reopen his case.  
Accordingly, the Board finds that the RO met the notice 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter the 
VCAA).  The Board finds further that the development 
provisions of the VCAA do not apply in this case because the 
only issue is whether new and material evidence was presented 
to reopen the claim for service connection for aortic 
insufficiency secondary to congenital aortic valve 
abnormality.  The Board finds that new and material evidence 
was not presented.  Since the claim is not reopened the new 
legislation expressly provides that VA has no further 
obligation to develop the claim.

Finally, the Board notes that the veteran's lay statements 
reporting what VA physicians allegedly told him concerning a 
relationship between his heart disability and service can not 
serve to establish medical facts.  See Robinette v. Brown, 8 
Vet. App. 69 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Nor can such lay assertions of medical causation 
serve as evidence to reopen previously denied claim.  Moray 
v. Brown, 5 Vet. App. 211 (1993).   Moreover, the RO has both 
advised the veteran of the type and substance of the evidence 
needed to reopen his claim and the RO has obtained all the 
medical records the veteran has identified.  In this regard, 
the veteran's assertions in his 1985 letter about statements 
of VA physicians at an unidentified date and place were not 
sufficient to put VA on notice of the existence of pertinent 
evidence.  Moreover, subsequently the RO obtained all VA 
records from the facilities where the veteran alleged 
treatment, including those covering the period addressed in 
the 1985 correspondence.  Those records contain no opinion 
from any party with medical competence linking any current 
heart disability with the veteran's period of active service.  


ORDER

New and material evidence, having not been received to reopen 
the veteran's claim for service connection for aortic 
insufficiency secondary to congenital aortic valve 
abnormality, the claim remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

